


109 HR 6062 : Community Development Investment

U.S. House of Representatives
2006-11-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IIB
		109th CONGRESS
		2d Session
		H. R. 6062
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 28, 2006
			Received
		
		
			November 13, 2006
			 Read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		AN ACT
		To enhance community development
		  investments by financial institutions, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Community Development Investment
			 Enhancements Act of 2006.
		2.Enhancing the
			 authority for national banks to make community development investments
			(a)National
			 banksThe last sentence in
			 the paragraph designated as the Eleventh. of section 5136 of the
			 Revised Statutes of the United States (12 U.S.C. 24) is amended—
				(1)by striking
			 10 percent each place such term appears and inserting 15
			 percent; and
				(2)by adding at the
			 end the following new sentence: The preceding standards and limitations
			 apply to each investment under this paragraph made by a national bank directly
			 and by its subsidiaries..
				(b)State member
			 banksThe last sentence of
			 the 23rd undesignated paragraph of section 9 of the Federal Reserve Act
			 (12 U.S.C.
			 338a) is amended—
				(1)by striking
			 10 percent each place such term appears and inserting 15
			 percent; and
				(2)by adding at the
			 end the following new sentence: The preceding standards and limitations
			 apply to each investment under this paragraph made by a State member bank
			 directly and by its subsidiaries..
				3.Investments by
			 Federal savings associations authorized to promote the public welfare
			(a)In
			 generalSection 5(c)(3) of
			 the Home Owners' Loan Act (12 U.S.C. 1464(c)) is amended by
			 adding at the end the following new subparagraph:
				
					(D)Direct
				investments to promote the public welfare
						(i)In
				generalA Federal savings
				association may make investments designed primarily to promote the public
				welfare, including the welfare of low- and moderate-income communities or
				families through the provision of housing, services, and jobs.
						(ii)Direct
				investments or acquisition of interest in other companiesInvestments under clause (i) may be made
				directly or by purchasing interests in an entity primarily engaged in making
				such investments.
						(iii)Prohibition on
				unlimited liabilityNo investment may be made under this
				subparagraph which would subject a Federal savings association to unlimited
				liability to any person.
						(iv)Single
				investment limitation to be established by directorSubject to
				clauses (v) and (vi), the Director shall establish, by order or regulation,
				limits on—
							(I)the amount any
				savings association may invest in any 1 project; and
							(II)the aggregate
				amount of investment of any savings association under this subparagraph.
							(v)Flexible
				aggregate investment limitationThe aggregate amount of
				investments of any savings association under this subparagraph may not exceed
				an amount equal to the sum of 5 percent of the savings association's capital
				stock actually paid in and unimpaired and 5 percent of the savings
				association's unimpaired surplus, unless—
							(I)the Director
				determines that the savings association is adequately capitalized; and
							(II)the Director
				determines, by order, that the aggregate amount of investments in a higher
				amount than the limit under this clause will pose no significant risk to the
				affected deposit insurance fund.
							(vi)Maximum
				aggregate investment limitationNotwithstanding clause (v), the
				aggregate amount of investments of any savings association under this
				subparagraph may not exceed an amount equal to the sum of 15 percent of the
				savings association's capital stock actually paid in and unimpaired and 15
				percent of the savings association's unimpaired surplus.
						(vii)Investments
				not subject to other limitation on quality of investmentsNo
				obligation a Federal savings association acquires or retains under this
				subparagraph shall be taken into account for purposes of the limitation
				contained in section 28(d) of the Federal Deposit Insurance Act on the
				acquisition and retention of any corporate debt security not of investment
				grade.
						(viii)Applicability
				of standards to each investmentThe standards and limitations of this
				subparagraph shall apply to each investment under this subparagraph made by a
				savings association directly and by its
				subsidiaries.
						.
			(b)Technical and
			 Conforming AmendmentsSection
			 5(c)(3)(A) of the Home Owners' Loan Act (12 U.S.C. 1464(c)(3)(A)) is amended
			 to read as follows:
				
					(A)[Repealed]
					.
			
	
		
			Passed the House of
			 Representatives September 27, 2006.
			Karen L. Haas,
			Clerk.
		
	
